UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                            NO. 20-4961

                     JEREMY BEAUDETTE & MAYA BEAUDETTE, PETITIONERS,

                                                  V.

                                   DENIS MCDONOUGH,
                        SECRETARY OF VETERANS AFFAIRS, RESPONDENT.

                         Before ALLEN, TOTH, and FALVEY, Judges.

                                             OR D ER

       TOTH, Judge, filed the opinion of the Court. FALVEY, Judge, filed a dissenting opinion.

        In 2010, Congress established the Program of Comprehensive Assistance for Family
Caregivers (Caregiver Program), to provide financial assistance to caregivers of seriously injured
combat veterans. Caregivers and Veterans Omnibus Health Services Act of 2010, Pub. L. No. 111-
163, Title I, 124 Stat. 1130, 1132-40 (codified principally at 38 U.S.C. § 1720G). From the outset,
VA has taken the position that Congress meant to insulate determinations under the Caregiver
Program from review by the Board and, consequently, the judiciary. The key question presented
here is whether a purported reference in section 1720G to VA's longstanding rule that a "medical
determination" is not appealable is sufficient to overcome the broad reach of the Veterans' Judicial
Review Act and the strong presumptions in favor of reviewability of agency action and against
implicit repeals of statutes. We hold that it is not. The Court will therefore grant the petition for a
writ of mandamus ordering the Secretary to begin notifying claimants of their right to appeal
adverse Caregiver Program determinations to the Board of Veterans' Appeals (Board). We likewise
conclude that it is appropriate to certify a class in this litigation.

                    I. PROCEDURAL AND FACTUAL BACKGROUND

      Petitioner Jeremy Beaudette served in the Marine Corps for 10 years, from 2002 to 2012,
completing five combat tours in Iraq and Afghanistan. During these tours, he suffered multiple
concussions, which resulted in traumatic brain injury and rendered him le gally blind. Upon
medical discharge, VA rated him 100% disabled.

       By that time, the Caregiver Program had been established, under which a veteran's
caregiver may receive certain VA benefits. To qualify, the veteran being cared for must have
served in the Armed Forces during specified periods and incurred or aggravated a serious injury,
such as traumatic brain injury, psychological trauma, or other mental disorder. 38 U.S.C.
§ 1720G(a)(2)(A)-(B). The veteran must need personal care services because of an inability to
perform at least one or more activities of daily living, a need for supervision or protection because
of neurological or other impairment or injury, or a need for regular or extensive instruction or
supervision to avoid serious impairment of daily functioning. 38 U.S.C. § 1720G(a)(2)(C). See
generally 38 C.F.R. § 71.20 (2020).

        A family caregiver of an eligible veteran is entitled to instruction and training to provide
personal care services, technical support, counseling, and lodging and subsistence; the primary
family caregiver is entitled to the previous benefits, as well as appropriate mental health services,
respite care, medical care, and a monthly stipend. 38 U.S.C. § 1720G(a)(3). See generally 38
C.F.R. §§ 71.40, 71.50 (2020). The continued eligibility of both the veteran and the caregiver is
determined by periodic reassessments, and failure to participate in a reassessment will result in
revocation of Caregiver Program benefits. 38 C.F.R. § 71.30 (2020). Several additional bases for
revoking benefits or discharging the family caregiver are provided at 38 C.F.R. § 71.45 (2020).

        In March 2013, Mr. Beaudette and his wife, petitioner Maya Beaudette, applied for benefits
under the Caregiver Program. VA found them eligible, and Mrs. Beaudette quit her job to care for
her husband full time. VA initiated a reassessment of Mr. Beaudette in October 2017. However,
he did not participate in the in-person examination because he was recovering at the time from two
major surgeries. VA denied the veteran's request to delay the examination and proceeded w ith
reassessment using his medical records. In February 2018, VA informed petitioners that they were
no longer eligible for the Caregiver Program based on its reassessment.

         Petitioners challenged the ruling through the Veterans Health Administration (VHA)
appeals process. See generally VHA DIRECTIVE 1041, Appendix G (Sept. 28, 2020) (summarizing
the administrative appeals process). The Caregiver Program manager at their VA medical center
initially denied the appeal in July 2018. Next, petitioners sought review from the Director of the
Sierra Pacific Veterans Integrated Service Network (VISN), but the appeal was denied, citing Mr.
Beaudette's inability to attend an in-person examination. 1

        In August 2019, the Beaudettes sought to appeal to the Board but to date have received no
response. Petitioners assert that, had the Board responded, it would have disclaimed any
jurisdiction to hear their appeal. The Secretary doesn't dispute this. VA has concluded that benefits
decisions under the Caregiver Program may not be appealed to the Board. See Caregivers Program,
80 Fed. Reg. 1357, 1366 (Jan. 9, 2015). Petitioners maintain that VA has revoked the benefits of
nearly 20,000 recipients since the Caregiver Program began and that VA has withheld judicial
review for all benefits decisions under the Caregiver program. Petition at 2-3.

        In July 2020, the Beaudettes filed a petition with this Court for extraordinary relief in the
form of a writ of mandamus. They seek an order permitting them to appeal to the Board and, if
necessary, this Court. Petitioners also move the Court to certify a class of claimants who received
an adverse decision under the Caregiver Program, exhausted available review under the VHA, and
have not been afforded the right to appeal to the Board. There are two main issues in this case:
first, whether VA has incorrectly limited the reviewability of Caregiver Program determinations,


        1
           There are 18 regional VISNs, which m anage the day-to-day functions and provide administrative and
clinical oversight of VA medical centers within their purview. U.S. GOV'T ACCOUNTABILITY OFF ., GAO-19-462,
VETERANS H EALTH ADMINISTRATION: REGIONAL NETWORKS NEED I MPROVED OVERSIGHT AND CLEARLY DEFINED
ROLES AND RESPONSIBILITIES 2, 5 (2019).



                                                     2
such that a writ of mandamus is proper; and second, whether petitioners have met the prerequisites
for class certification.

                                           II. ANALYSIS

                                           A. Jurisdiction

        The jurisdictional question starts our analysis. Petitioners assert that VA has curtailed the
jurisdiction of this Court by wrongfully excluding the Caregiver Program from appellate review.
The Court has the power to issue a writ of mandamus under the All Writs Act, 28 U.S.C. § 1651,
in aid of its prospective jurisdiction under 38 U.S.C. § 7252. See Monk v. Wilkie, 30 Vet.App. 167,
170 (2018) (en banc). Three conditions must be satisfied before a writ of mandamus can issue:
"(1) the petitioner must lack an adequate alternative means to attain relief; (2) the petitioner must
demonstrate a clear and indisputable right to the writ; and (3) the court must be convinced, given
the circumstances, that the issuance of the writ is warranted." Hargrove v. Shinseki, 629 F.3d 1377,
1378 (Fed. Cir. 2011).

        The jurisdiction of this Court is governed by the Veterans' Judicial Review Act (VJRA)
(codified in various sections of 38 U.S.C.). Enacted by Congress in 1988, the VJRA created a
comprehensive judicial review process for veterans benefits decisions. Under 38 U.S.C. § 511(a),
"[t]he Secretary shall decide all questions of law and fact necessary to a decision by the Secretary
under a law that affects the provision of benefits." Matters decided under section 511(a) are
"subject to one review on appeal by the Secretary" and "[f]inal decisions on such appeals shall be
made by the Board." 38 U.S.C. § 7104(a). Thereafter, a veteran may appeal an adverse decision to
this Court, which has "exclusive jurisdiction" over Board decisions. 38 U.S.C. § 7252(a).
Petitioners assert, and the Secretary concedes, that benefits provided under the Caregiver Program
are "benefits" within the scope of the VJRA. See Response at 3. Thus, they fall within the VJRA's
general ambit.

        Nevertheless, VA has taken the position that the Caregiver Program is excluded from the
VJRA's Board-review mandate. In 2015, VA officially announced that Caregiver Program benefits
"may not be adjudicated in the standard manner as claims associated with veterans' benefits." 80
Fed. Reg. at 1366. VA based this conclusion on an ancillary provision in the "Construction" portion
of the enabling statute, section 1720G(c)(1), which states: "A decision by the Secretary under this
section affecting the furnishing of assistance or support shall be considered a medical
determination." VA read the phrase "medical determination" as a direct reference to a VA rule,
codified at 38 C.F.R. § 20.104(b). The rule initially recognizes that "[t]he Board's appellate
jurisdiction extends to questions of eligibility for hospitalization, outpatient treatment, and nursing
home and domiciliary care; for devices such as prostheses, canes, wheelchairs, back braces,
orthopedic shoes, and similar appliances; and for other benefits administered by the [VHA]."
38 C.F.R. § 20.104(b) (2020). However, the rule adds that "[m]edical determinations, such as
determinations of the need for and appropriateness of specific types of medical care and treatment
for an individual are not adjudicative matters and are beyond the Board's jurisdiction." Id.
Accordingly, VA reasoned that all decisions under the Caregiver Program are "medical
determinations as a matter of law," and thus, are exempt from VA's standard appeals process. 80




                                                  3
Fed. Reg. at 1366. VA further emphasized that even non-medical determinations, such as decisions
regarding eligibility, are exempt from appellate review. Id.

       The Beaudettes contend that VA's interpretation is unfounded. 2 They argue that it
necessarily conflicts with the ordinary operation of the VJRA and that a purported reference in
section 1720G(c)(1) to the VA regulatory carveout for medical determinations is insufficient to
abrogate the VJRA's Board-review mandate. See Petition at 1.

        Our analysis begins with the words of Congress. Harbison v. Bell, 556 U.S. 180, 198 (2009)
(Thomas, J., concurring) ("Congress' intent is found in the words it has chosen to use."). We must
first ask whether the language of the Caregiver Program statute clearly strips the Board of
jurisdiction. If the court "ascertains that Congress had an intention on the precise question at issue,
that intention is the law and must be given effect." Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S.
837, 843 n.9 (1984).

        The Secretary argues that Congress has spoken unambiguously here. Section 1720G(c)(1)
explicitly construes Caregiver Program benefits decisions as medical determinations, and under
section 20.104(b), "medical determinations" are beyond the Board's jurisdiction. Thus, the
Secretary argues, it is clear Congress intended to withhold Board review for Caregiver Program
benefits.

        We disagree. The plain language of section 1720G(c)(1) does not insulate the Caregiver
Program from judicial review. Indeed, the provision does not mention jurisdiction at all. Congress
certainly knew how to clearly limit the jurisdiction of this Court when it passed the Caregiver
Program statute. See, e.g., 38 U.S.C. §§ 511(a); 7252(a)-(b); 7263(d). In fact, Congress did so
recently in a related context. In legislation establishing the Veterans Community Care Program—
which incidentally amended portions of section 1720G—Congress instructed that "[t]he review
of any decision under subsection (d) or (e) shall b e subject to the Department's clinical
appeals process, and such decisions may not be appealed to the Board of Veterans ' Appeals."
John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems
and Strengthening Integrated Outside Networks Act of 2018, Pub. L. No. 115-182, § 101(a)(1),
132 Stat. 1393, 1399 (codified at 38 U.S.C. § 1703(f)) (VA Mission Act of 2018). The contrast
between the language of section 1703(f) and section 1720G(c)(1) could hardly be starker, and thus,
we reject the Secretary's argument that section 1720G(c)(1) unambiguously strips the Board, and
consequently this Court, of jurisdiction.

        Having determined that the plain language does not necessitate the Secretary's
interpretation of section 1720G(c)(1), two canons of construction weigh heavily against the
Secretary in this case. First, there is a "strong presumption favoring judicial review of
administrative action." Salinas v. U.S. R.R. Ret. Bd., 141 S. Ct. 691, 698 (2021). To overcome the
presumption, a statute "must upon its face give clear and convincing evidence of an intent to
withhold" judicial review." Abbott Labs. v. Gardner, 387 U.S. 136, 140 n.2 (1967). The party


         2
          Four amicus briefs were filed in this case. The Court would like to thank the amici curiae for adding value
to our evaluation of the issues presented herein.



                                                         4
seeking to rebut the presumption "bears a heavy burden of showing that the statute’s language or
structure forecloses judicial review." Salinas, 141 S. Ct. at 698 (quotation marks omitted).

        Here, the Secretary has not met his burden. The Secretary argues that Congress intended
to withhold judicial review from the Caregiver Program because section 1720G(c)(1) implicitly
references VA's regulatory carveout for medical determinations. However, the Secretary's
assertion is conclusory. Section 1720G(c)(1) makes no mention of the regulatory carveout "upon
its face." Abbott Labs, 387 U.S. at 140 n.2. An implied reference cannot constitute "clear and
convincing evidence of an intent to withhold" judicial review. Id.

         Second, there is a "strong presumption that repeals by implication are disfavored and that
Congress will specifically address preexisting law when it wishes to suspend its normal operations
in a later statute." Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018) (cleaned up). "When
confronted with two Acts of Congress allegedly touching on the same topic, this Court is not at
liberty to pick and choose among congressional enactments and must instead strive to give effect
to both." Id. (quotation marks omitted). The party claiming that "one [law] displaces the other,
bears the heavy burden of showing a clearly expressed congressional intention that such a result
should follow. The intention must be clear and manifest." Id. (quotation marks omitted).

        Again, the Secretary offers insufficient proof. He fails to demonstrate a clear congressional
intention to displace the ordinary scope of the VJRA. Congress did not mention the VJRA in the
Caregiver Program statute, nor did it define the phrase "medical de termination" or indicate
elsewhere what the term might mean. Ultimately, the Secretary's interpretation is one of
possibility, not probability. There is no other instance we can find where Congress has, without a
word of comment, wholly excluded a veterans program from judicial review. Such supposition by
the Agency falls short of the "clear and manifest" intention required by Epic, 138 S. Ct. at 1624.
It is well settled that Congress "does not alter the fundamental details of a regulatory scheme in
vague terms or ancillary provisions—it does not, one might say, hide elephants in mouseholes."
Whitman v. Am. Trucking Ass'ns., Inc., 531 U.S. 457, 468 (2001).

        Resisting this reasoning, the Secretary points to two other interpretive canons to support
his position. First, Congress is presumed to know of existing laws and regulations when it enacts
new legislation. Cal. Indus. Prods., Inc. v. United States, 436 F.3d 1341, 1354 (Fed. Cir. 2006).
The Court can presume Congress understood the nonreviewable nature of medical determinations
when it passed the Caregiver Program statute. Thus, the Secretary argues, it is reasonable to assume
Congress intended the phrase "medical determination" to limit Board review.

       However, this presumption cuts both ways. Congress is also presumed to know that the
VJRA, passed in 1988, grants Board review of all decisions "affect[ing] the provision of benefits
by the Secretary." 38 U.S.C. § 7104(a). As noted above, the Secretary readily concedes that
Caregiver Program benefits are "benefits" within the scope of the VJRA. Congress also "knows to
speak in plain terms when it wishes to circumscribe, and in capacious terms when it wis hes to
enlarge." City of Arlington, v. FCC, 569 U.S. 290, 296 (2013). Therefore, we can presume that if
Congress desired to curtail Board review under the VJRA, Congress would have done so in plain
terms and not by obliquely referencing a discrete agency regulation.




                                                 5
        The Secretary argues that Congress silently ratified VA's construction of section
1720G(c)(1). Congress is presumed to assent to an agency's longstanding statutory construction
when it reenacts a statute that fails to undo that interpretation. See Lorillard v. Pons, 434 U.S. 575,
580 (1978). Congress amended the Caregiver Program by passing the VA Mission Act of 2018,
Pub. L. No. 115-182. The amendment did not alter the language of section 1720G(c)(1) or disavow
VA's construction of it and thus the Secretary argues that Congress silently ratified VA's
interpretation.

        However, courts have construed the presumption of acquiescence narrowly where
Congress "has made only isolated amendments" to a statute. Alexander v. Sandoval, 532 U.S. 275,
292-93 (2001). "The canon of ratification [and the presumption under Lorillard have] little
probative value where . . . what is re-enacted is a different subsection of the statute." Shalom
Pentecostal Church v. Acting Sec'y U.S. DHS, 783 F.3d 156, 167 (3d Cir. 2015). Here, Congress
did not reenact, amend, or comment on section 1720G(c)(1).

         The presumption of acquiescence also lacks teeth absent widespread congressional
awareness of the interpretation at issue. See Schism v. United States, 316 F.3d 1259, 1294 (Fed.
Cir. 2002) (en banc). "Extensive hearings, repeated efforts at legislative correction, and public
controversy may be indicia of Congress's attention to the subject." Butterbaugh v. DOJ, 336 F.3d
1332, 1342 (Fed. Cir. 2003). Here, the record does not indicate that Congress had widespread
awareness of VA's Board-review prohibition. The Secretary cites a single written statement
submitted to the House Subcommittee on Health in 2011, which notified the Subcommittee that
Caregiver Program benefits decisions may not be appealed to the Board. See Response at 6-7.
However, the parties debate this. Petitioners contend that members of the Subcommittee may have
read the statement to allow Board review after initial review by the VHA appeals process. See
Petitioner's Reply at 10. Petitioners point out that VA did not officially articulate its interpretation
of section 1720G(c)(1), at 80 Fed. Reg. at 1366, until approximately four years later. But even if
the written testimony clearly foreclosed Board review, as the Secretary contends, it was submitted
to the Subcommittee six years before Congress passed the VA Mission Act that made isolated
amendments to section 1720G (but not to (c)(1)). Moreover, the statement did not enter the broader
legislative history of the VA Mission Act. Thus, we find the single written statement is insufficient
to invoke a presumption of "general congressional awareness." See Schism, 316 F.3d at 1294.

       Of course, the previous analysis, in rejecting the Secretary's interpretation, does not tell us
what section 1720G(c)(1) actually means. The Beaudettes argue that Congress may have intended
the "medical determination" provision to refer to a procedural safeguard first articulated in Colvin
v. Derwinski, 1 Vet.App. 171, 175 (1991), which holds that "[t]he Board cannot make a medical
determination based on its own opinion." Johnson v. Derwinski, 3 Vet.App. 16, 18 (1991); see also
Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) ("[W]hen a Board inference results in a 'medical
determination' the basis for that inference must be independent and it must be cited.") However,
the Secretary demurs, noting that Colvin itself never uses the phrase "medical determination."

       With that said, we do not have to settle on a definitive reading of section 1720G(c)(1) for
purposes of this appeal. For now, it is sufficient to say that Congress mandated judicial review of
benefits decisions within the scope of the VJRA and has not clearly acted, as the law requires, to
abrogate that express intent. Of the potentially correct readings of section 1720G(c)(1), the



                                                   6
Secretary's is not one. It would take the extraordinary step of limiting the regular operation of the
VJRA and foreclosing judicial review despite the absence of a clearly expressed congressional
intent to do so. We can say with confidence that VA's interpretation does not meet the high standard
for wholly stripping the Board, and thus this Court, of jurisdiction over Caregiver Pro gram
determinations.

         We conclude that Congress has spoken unambiguously in mandating Board review of all
decisions "under a law that affects the provision of benefits by the Secretary." 38 U.S.C. § 7104(a).
VA's interpretation of section 1720G(c)(1) is invalid to the extent it limits the ordin ary scope and
operation of the VJRA. The Beaudettes have established an indisputable right to Board review, the
lack of an adequate administrative means of securing that right, and the propriety of extraordinary
relief in these circumstances. Accordingly, a writ of mandamus shall issue.

                                                B. Class Action

        Having determined that VA wrongfully denied claimants the right to seek Board review of
Caregiver Program determinations, the Court must determine the appropriate relief. Petitioners ask
us to certify a class of individuals who (1) received an adverse decision under the Caregiver
Program, (2) exhausted available review under the VHA, and (3) have not been afforded the right
to appeal to the Board. Class Motion at 1. Notably, while petitioners sought appeal to the Board
(and to date have received no response), they ask us to certify a class of people who have not
sought Board review. In this respect, the Court discerns no failure to exhaust administrative
remedies because any attempt by the proposed class members to obtain Board review "would
amount to a useless act" and be "futile." Wolfe v. Wilkie, 32 Vet.App. 1, 39 (2019). The Secretary
has stated that Caregiver Program benefits decisions are not reviewable by the Board, see 80 Fed.
Reg. at 1366, and of course, the Board cannot disobey the Secretary’s instructions. § 7104(c).

         The Court has set forth the prerequisites for seeking class certification in Rule 23 of our
Rules of Practice and Procedure. 3 These are first, that the class is so numerous that consolidating
individual actions in the Court is impracticable; second, that there are questions of law or fact
common to the class; third, that the legal issue or issues being raised by the representative parties
on the merits are typical of the legal issues that could be raised by the class; fourth, that the
representative parties will fairly and adequately protect the interests of the class; and, fifth, that the
Secretary or one (or more) official, agent, or employee of the Department of Veterans Affairs has
acted or failed to act on grounds that apply generally to the class, so that final injunctive or other
relief is appropriate respecting the class as a whole. U.S. VET. APP. R. 23(a). Further, the Court
considers whether class-wide relief is “superior” insofar as it better serves the interests of justice
than a precedential decision. U.S. VET. APP. R. 22(a)(3).

        The Secretary does not dispute that the numerosity, commonality, and adequacy of
representation factors are met in this case. Nor does the Secretary dispute that this action alleges
that the Secretary has acted or failed to act on grounds that apply generally to the proposed class.
After reviewing the record and the parties' briefs, we conclude that these four factors are satisfied.
        3
           The Court promulgated Rule 23 and its companion, Rule 22, shortly after the Beaudette's filed their motion
for class certification. In re: Rules of Practice and Procedure, U.S. VET. APP . M ISC. ORDER 12-20 (Nov. 10, 2020).
Nevertheless, their motion and the Secretary's response fully address the requirements set forth in Rule 23(a).



                                                         7
First, the proposed class is likely to be far larger than 40 members. See Skaar v. Wilkie, 32 Vet.App.
156, 191 (2019) (en banc) ("[C]ourts generally find that the numerosity factor is satisfied if the
class comprises 40 or more members."). Second, whether the Secretary's Board-review prohibition
is contrary to 38 U.S.C. §§ 7104(a) and 511(a) is a legal question that is common to all members
of the proposed class because it is "capable of class-wide resolution" and its resolution is "central
to the validity of each one of the claims." Id. at 192. Third, the representative parties will
adequately protect the interests of the proposed class because petitioners have an interest in
vigorously pursuing the position that Caregiver Program claimants are entitled to Board review
and petitioners have no antagonistic interests to other class members. See Wolfe, 32 Vet.App. at
30. Fourth, the relief that the petitioners request in this case—an injunction requiring the Secretary
to permit Board review of Caregiver benefits decisions—"affect[s] the entire class at once" and
thus, is the exact kind of relief contemplated by Rule 23(a)(5). See Godsey v. Wilkie, 31 Vet.App.
207, 223 (2019).

        The Secretary does, however, contest the typicality factor. He points out that Rule 23(a)(3)
contains the phrase "on the merits" and that this modifier is not present in the class certification
standard of the Federal Rules of Civil Procedure, which the Court applied before it adopted its own
class action rules. See FED. R. CIV. P. 23. The Secretary argues that the phrase "on the merits"
should be interpreted as requiring typicality with respect to the underlying benefits claims. The
factor is not met, he argues, because petitioners do not allege agency error in common when VA
decided the merits of their initial claims.

        We disagree. Almost all cases before this Court center on legal challenges that are, in some
sense, collateral to an underlying claim for benefits. This is the nature of appellate law. Yet, the
Secretary's interpretation of Rule 23 would all but preclude class certification whenever agency
error happens to go beyond an initial benefits decision. To the contrary, we conclude that the
typicality factor applies to the merits of this petition. For purposes of Rule 23, an issue is raised
"on the merits" when it is the focus of the parties' briefs and is addressed by the Court in its final
decision. See BLACK'S LAW DICTIONARY (11th ed. 2019) (defining "on the merits" as of a judgment
"delivered after the court has heard and evaluated the evidence and the parties' substantive
arguments"); see also FED. R. APP. P. 31(a)(2) (explaining that U.S. circuit courts decide cases "on
the merits" after the parties file briefs); SUP. CT. R. 24 (referring to principal briefs submitted to
the Supreme Court as "briefs on the merits"). Here, the main substantive issue raised by Petitioners
on appeal, disputed by the parties in their briefs, and decided by the Court in its final decision, is
whether Board review is available for the Caregiver Program. Accordingly, that issue is typical of
all past claimants who were not permitted Board review.

        Next, the Court considers whether class certification is superior to a precedential decision.
U.S. VET. APP. R. 22(a)(3). Factors to consider, include but are not limited to whether: (i) "the
challenge is collateral to a claim for benefits; (ii) litigation of the challenge involves compiling a
complex factual record; (iii) the appellate record is sufficiently developed to permit judicial review
of the challenged conduct; and (iv) the putative class has alleged sufficient facts suggesting a need
for remedial enforcement." Skaar, 32 Vet.App. at 191. "No one of these factors is more or less
important than the others, rather the Court must engage in a case-by-case balancing to determine
whether class certification is appropriate." Id.




                                                  8
         As for the second factor, this case presents a question of statutory interpretation and so a
complex factual record is of limited use here. Petitioners point out that the record includes the
legislative and regulatory history of the Caregiver Program and exhibits documenting VA's history
of arbitrarily revoking Caregiver benefits, but this evidence, while appreciated, did not factor
decisively into our analysis.

        Nevertheless, the remaining factors support class certification . Petitioners' challenge is
collateral to a claim for benefits. Petitioners only seek the right to appeal their case to the Board.
Further, the record is sufficiently complete for adjudication. Petitioners have included an appendix
of relevant documents that adequately addresses the legal and factual issues presented here.
Finally, regarding the fourth factor, we find that there are unique circumstances in this case
warranting class-wide relief "through an orderly and consistent process amenable to judicial
supervision." Id. at 199. It is essential that Caregiver Program claims be resolved as efficiently as
possible, considering that members of the proposed class have necessarily suffered a "serious
injury… in the line of duty." § 1720G(a)(2)(B).

        Most importantly, we conclude that a precedential decision would not effectively inform
past program claimants of their appellate rights or ensure that VA honored them. Without
centralized relief, individual program participants, who long ago exhausted the VHA appeals
process and were prevented from seeking Board review, would be left to discover this opinion
through extraordinary diligence or by chance. Indeed, were the Court to deny class certification,
the Secretary notably—and with admirable candor—admitted he cannot guarantee VA will find
and inform each past claimant of the right to appeal previous benefits decisions to the Board. Oral
Argument at 49:12. The situation here fundamentally differs from Skaar. There, past claimants
failed to exercise their appellate rights to appeal to this Court. 32 Vet.App. at 187-89. Whereas
here, VA affirmatively prevented Caregiver Program claimants from exercising their appellate
rights at all. VA erred in setting up this adjudicative blockade, and it bears some responsibility in
advising claimants that it has been lifted. A precedential decision cannot guarantee that sort of
remedial action, since it would bind VA only in pending or future claims. Id. at 198. Thus, the
Court concludes that the Beaudettes have established by a preponderance of the evidence that class
action is a superior method of resolving this controversy, thereby overcoming the presumption that
a precedential decision is adequate.

        Thus, we find that class-wide relief is the superior remedy. Petitioners have satisfied each
of the prerequisites for class certification under Rule 22 and 23 and so we certify the class.

        Additionally, the Court must appoint class counsel, unless a statute provides otherwise.
U.S. VET. APP. R. 23(f)(1). In appointing class counsel, the Court must consider: (i) the work
counsel has done in identifying or investigating potential claims in the action; (ii) counsel's
experience in handling class actions, other complex litigation, and the types of claims asserted in
the action; (iii) counsel's knowledge of the applicable law; and (iv) the resources that counsel will
commit to representing the class. Id. Here, counsel for petitioners—Andy LeGolvan of Paul
Hastings LLP, and Amanda Pertusati of Public Counsel—have the motivation, experience,
knowledge, and resources necessary to adequately represent the interests of the proposed class.
Accordingly, the Court appoints Mr. LeGolvan and Ms. Pertusati as class counsel.




                                                  9
        Last, the Court must determine whether class notice is appropriate under the circumstances.
See U.S. VET. APP. R. 23(c)(2) (emphasizing that the Court has the discretion to decide whether to
direct notice to the class). Notice is appropriate to correct an incorrect statement of law. See Wolfe
v. Wilkie, 32 Vet.App. 1, 40-41 (2019). Here, petitioners point out that VA has had a widespread
practice of informing veterans, by mail, that Caregiver Program benefits decisions may not be
appealed to the Board. Thus, we conclude that the Secretary should send members of the proposed
class an updated benefits decision notice that, under 38 U.S.C. § 5104(a), "shall include an
explanation of the procedure for obtaining review of the decision."

                                       III. CONCLUSION

       Upon consideration of the foregoing, it is

       ORDERED that the Beaudette Class is certified as defined here: "All claimants who
received an adverse benefits decision under the Caregiver Program, exhausted the administrative
review process within the VHA, and have not been afforded the right to appeal to the Board of
Veterans' Appeals." It is further

       ORDERED that Andy LeGolvan, Esq., of Paul Hastings LLP, and Amanda Pertusati, Esq.,
of Public Counsel, are appointed as class counsel. It is further

       ORDERED that the Secretary allow Board review of petitioners' claim. It is further

       ORDERED the Secretary is enjoined from denying Board review of future benefits
decisions under the Caregiver Program. It is further

         ORDERED that within 45 days of the date of this order the parties jointly prepare and
submit to the Court for approval a plan to provide notice to members of the proposed class of (1)
their right to appeal Caregiver benefits decisions to the Board and (2) the procedure for obta ining
Board review of the decision.

DATED: April 19, 2021

        FALVEY, Judge, dissenting: I respectfully dissent. I would deny the petition for writ of
mandamus, and the motion for class action, because Congress has excluded Caregiver Program
decisions from Board jurisdiction, and consequently from our jurisdiction. The petition thus is not
in aid of our prospective jurisdiction.

        In 38 U.S.C. § 1720G(c)(1), Congress states that "[a] decision by the Secretary under [the
Caregiver Program] affecting the furnishing of assistance or support shall be considered a medical
determination." 38 U.S.C. § 1720G(c)(1). The Secretary persuasively argues that the term
"medical determination" in subsection (c)(1) refers to the longstanding regulatory rule that medical
determinations are not appealable to the Board. See 38 C.F.R. § 20.104(b) (2020) (stating that
"medical determinations" are "beyond the Board's jurisdiction"); 38 C.F.R. § 19.3(b) (1983)
(same). That rule was the law when Congress enacted section 1720G in 2010, and when it amended
the statute in 2018.



                                                 10
        We presume that Congress has legislated against the background of existing law and is
aware of the meaning and effect of its words. See Cannon v. Univ. of Chi., 441 U.S. 677, 698-99
(1979); Gazelle v. Shulkin, 868 F.3d 1006, 1011 (Fed. Cir. 2017). And, here, Congress knew the
meaning of the term "medical determinations" because, shortly after creating the Caregiver
Program, the Secretary told Congress that "all decisions regarding eligibility for, and the provision
of benefits under, the Caregiver Program will be considered medical determinations "not within
the Board's jurisdiction [and] as a result, such clinical decisions may not be appealed to the Board
of Veterans' Appeals." Implementation of Caregiver Assistance: Moving Forward: Hearing before
the Subcommittee on Health of the U.S. House of Representatives Committee on Veterans’
Affairs, Serial No. 112-23 (July 2011), page 75. Yet, armed with this knowledge, Congress took
no action to amend or clarify the statute.

       "It is the duty of the court to give effect, if possible, to every clause and word of a statute,
avoiding, if it may be, any construction which implies that the legislature was ignorant of the
meaning of the language it employed." Montclair v. Ramsdell, 107 U.S. 147, 152 (1883).

        Neither the petitioners nor the majority presents a construction of section 1720G that
interprets subsection (c)(1) in a way that makes sense with the rest of the statute. The petitioners'
interpretation of section 1720G either disregards the language of subsection (c)(1) or assumes that
Congress did not know the regulatory meaning of "medical determination" when enacting section
1720G. See 38 U.S.C. § 1720G(a)(2); 38 C.F.R. § 20.104(b).

         The Secretary's construction of section 1720G is the only interpretation that gives effect to
all the statute's provisions and presumes that Congress understands the implications of its words.
I therefore would find, consistent with the Secretary's arguments, that Caregiver Program decisions
are outside the Board's jurisdiction and thus outside ours.

        In short, although Congress mandated Board review of all decisions "under a law that
affects the provision of benefits by the Secretary," 38 U.S.C. § 7104(a), Congress also stripped the
Board, and consequently this Court, of jurisdiction over Caregiver Program decisions. 38 U.S.C.
§ 1720G(c)(1). For this reason, I would deny the petition for writ of mandamus as not in aid of our
prospective jurisdiction. For the same reason, I would deny the motion for class action for lack of
jurisdiction.

         I also would not grant the motion for class certification because, given that any
determination that a regulation is invalid would be binding on VA, petitioners must explain why a
precedential decision would not be adequate here to overcome the presumption against certifying
a class. See Skaar v. Wilkie, 32 Vet.App. 156, 196 (2019) (en banc order); U.S. VET. APP. R.
22(a)(3). Overcoming that presumption requires a "showing by a preponderance of the evidence
that a class action is 'superior to other available methods for fairly and efficiently adjudicating the
controversy.'" Skaar, 32 Vet.App. at 196 (quoting FED. R. CIV. P. 23(b)(3)); see U.S. VET. APP. R.
22(a)(3) (requiring parties to "explain the reasons why a decision granting relief on a class action
basis would serve the interests of justice to a greater degree than would a precedential decision
granting relief on a non-class action basis").




                                                  11
       In Skaar, the Court enumerated four nonexhaustive factors for the Court to consider on a
case-by-case basis when determining whether the presumption has been rebutted:

        [W]hether (i) the challenge is collateral to a claim for benefits; (ii) litigation of the
        challenge involves compiling a complex factual record; (iii) the appellate record is
        sufficiently developed to permit judicial review of the challenged conduct; and (iv)
        the putative class has alleged sufficient facts suggesting a need for remedial
        enforcement.

32 Vet.App. at 197.

      Although no factor holds more weight than another, the Court will, "as appropriate,"
"engage in a case-by-case balancing" to determine whether "a claimant has rebutted the
presumption against aggregate action." Id.

        Here, I would find that the petitioners have failed their burden of proving the superiority
of a class action. Even if petitioners meet the first three enumerated factors, the fourth factor
weighs heavily against aggregate action. The majority holds that the fourth —enforcement—favors
certifying a class here because the "unique circumstances in this case" warrant class-wide relief
"considering that members of the proposed class have necessarily suffered a 'serious injury . . . in
the line of duty.'" Ante at 9. To the majority, it seems that what matters is that veterans had to suffer
a serious injury in service and, if so, that means class certification. Yet all claimants in this system
must have suffered an injury or disease as result of their service. Apparently, under the majority's
rationale, it is only those that apply for benefits under a statute that says “serious” as worthy of a
class. Or perhaps it is that the serious injury was incurred in service. Yet recently the Court
considered a proposed class that included veterans with serious in service mental health problems
and the Court found this did not warrant class treatment. See Bowling v. McDonough, __ Vet.App.
__, No. 18-5263, 2021 WL 1249822 (Mar. 29, 2021) ("Bowling/Appling"). Exactly what "unique
circumstances" justify class treatment here escapes me.

        As another rationale for determining that class certification is appropriate here, the majority
looks to whether a precedential decision would effectively inform past program claimants of their
appellate rights. The majority notes that, if we were to deny class certification, the Secretary could
not guarantee VA could "find and inform each past claimant of the right to appeal previous benefits
decisions to the Board." Id. Yet, if VA cannot find them, certifying a class that includes them is of
no consequence and does not justify certifying a class—no court order can render possible the
impossible.

        Finally, the certified class here includes past claimants who, unlike the petitioners, have
not appealed to the Board. Ante at 10 (certifying a class of claimants "who received an adverse
benefits decision under the Caregiver Program, exhausted the administrative review process within
the VHA, and have not been afforded the right to appeal to the Board"). In Skaar, we held that
notions of finality barred "past" or "expired" claimants, with unappealed and final Board decisions.
32 Vet.App. at 187-89; see also Bowling/Appling, 2021 WL 1249822 at *5-*6. I would not include
past claimants in the proposed class here. Nor would I use them to help rebut the presumption that
a precedential decision provides adequate relief. See Bowling/Appling, 2021 WL 1249822 at *5.



                                                   12
The majority distinguishes Skaar arguing that there past claimants failed to exercise their appellate
rights, but that here past claimants faced VA's "adjudicative blockade." Ante at 9. And, because a
precedential decision can "bind VA only in pending or future claims," the majority concludes that
a class action is a superior method for resolving the controversy. Id. Yet, a precedential decision
invalidating a regulation almost always binds VA in only pending and future claims—it does not
reach past claims (or expired claims)—this is the very heart of finality. Under the majority's
rationale, class actions become the default whenever we strike down a regulation because only
then can past claimants benefit from the remedy provided.

       In short, the past program claimant class members here, like the past or expired claimants
in Skaar, fall outside our jurisdiction. And so, it is not in aid of our jurisdiction to issue a writ for
them. In doing so, we are creating jurisdiction, not securing it.

        The bottom line is that our jurisprudence on class certification, and in particular whether a
class is superior to a precedential decision, is at risk of becoming incoherent and "the equivalent
of 'because I say so.'" Hood v. Brown, 4 Vet.App. 301, 303 (1993), vacated in part, 7 Vet.App.
553 (1995). Thus, I respectfully dissent.




                                                   13